GRIFFIN, J.
Petitioner seeks a writ of habeas corpus to obtain reinstatement of his post-conviction appeal which was dismissed by order dated May 29, 1993. On October 27, 1990, petitioner filed a pro se “motion to discharge,” an unauthorized post-conviction motion. The circuit court denied the motion on December 19, 1990. Petitioner appealed the order, and the appeal was dismissed on March 12, 1991 due to petitioner’s failure to obtain an order of insolvency or to pay the required filing fees. Petitioner then filed a petition in the Supreme Court of Florida, which was treated as a petition for writ of mandamus. Subsequently, on January 13, 1993, the supreme court directed this court to reinstate the appeal. On March 29, 1993, this court dismissed the appeal, finding that the notice of appeal was untimely. On April 9, 1993, petitioner filed a pro se motion to reinstate appeal, which was denied on May 4,1993.
The instant petition reargues the motion to reinstate appeal. As such, it is successive and constitutes an abuse of procedure. The petition is also untimely under Florida Rule of Appellate Procedure 9.141. Effective January 1, 1997, petitioners have two years in which to seek a belated appeal. Petitioner’s two-year period expired on January 1, 1999. See Fla. RApp. P. 9.141(c)(4)(A) and (C). We accordingly dismiss the petition.
DISMISSED.
COBB and ORFINGER, R.B., JJ., concur.